Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This office action is in response to applicant’s Arguments/Remarks filed 10/18/2021. Claims 1 -24 are pending; and claims 25-29 are previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended claims 1, 9, 17 and 21, applicant argues that the combination of Hussain and Jafer does not disclose the unidirectional tag device is configured to determine whether the transmission limit is reached and cease any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs.” Jafer describes that an RF barcode device, by design, repeatedly broadcasts a UID (even after a UID has already been broadcast as shown in FIG. 2 of Jafer) as long as the RF barcode device is powered. (See also Jafer par. [0045] and FIG. 4.) However, Jafer does not teach or suggest that "the unidirectional tag device is configured to ... cease any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs," as recited by amended claim 1.” However, the examiner respectfully disagrees. The applicant claim limitation of “…to cease any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs” does not exclude the unidirectional tag device (i.e., an RF barcode device) repeatedly broadcasting the UID and does not specify/show how to cease any transmission from the unidirectional tag, based on the broadest reasonable interpretation to the claims in 
However, upon further consideration, a new ground of rejection using the cited reference (Hussain (US 2015/0280789)) will be provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2, 4, 7, 9,10, 12, 15, 17, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Jafer Hussain (U.S. Patent Pub. # US 2015/0024683 A1)  (hereinafter referenced as Jafer). 
Regarding claim 1, Hussain discloses a near-field communication (NFC) device (figures 1-2 and 6, a reading device(s) 400), comprising: an antenna (figures 1-2 and 6, an antenna 491) configured to radiate an electromagnetic field (paragraphs 0018, 0043, 0045, 0084, 0090, 00123 and 0132,  “…the interface 490 and the antenna 491 may cooperate to enable the reading device to provide electric power via an electromagnetic field to various tag devices (e.g., the tag devices 100 and/or 200)”); and electronic circuitry coupled to the antenna (see figures 1-2 and 6, a processor component 450  and an interface 490 are coupled to the antenna 491; paragraphs 0043, 0045 and 0071), wherein the electronic circuitry is configured to receive first data from a unidirectional tag device within a transmission limit (see figure 5, the reading device(s) 400; paragraphs  0024, 0037, 0060, 0062, 0074 and 0078, “…the reading device(s) 400 is configured to receive transmissions from a detected TTF tag device” within a transmission limit  (i.e., 128-bits data)), and cease any transmission from the unidirectional tag device upon reaching the transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs(see figures 3 and  5, 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the controller of the TTF tag device of Hussain is configured to determine whether the transmission limit is reached in order to resolve interference in near field communications among multiple NFC tag devices as taught by Hussain (paragraph 0010).
Nevertheless, Jafer discloses detail structure of a unidirectional tag device is configured to cease all repeated transmission upon reaching a transmission limit while the unidirectional tag device is within an operating volume until a field reset occurs (see figure 2, UID14 and sleep interval 18 of an RF barcode device; paragraphs 0010-0011, the RF barcode device transmits its UID at a specific interval (i.e., 1.21ms) and upon reaching the transmission limit (i.e., 128-bit UID), the RF barcode device is configured to cease (i.e., sleep/not transmit) all repeated transmission until a field reset occurs).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jafer into the NFC device of Hussain in order to reduce interference and the device power consumption.

Regarding claim 2, Hussain in view of Jafer discloses the apparatus of claim 1. Hussain discloses wherein the NFC device is a reading device (figures 1-2 and 6, a reading device). Although Hussain does not explicitly disclose a reading device a 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the reading device in the NFC device of Hussain to include both a reader/writer device in order to allow for writing data to and reading data from the NFC device. 

Regarding claim 4, Hussain in view of Jafer discloses the apparatus of claim 1. Hussain discloses wherein the transmission limit is a threshold period of time (paragraph 0037, 9.44 microseconds). 

Regarding claim 7, Hussain in view of Jafer discloses the apparatus of claim 1. Hussain discloses send a command in response to determining that the unidirectional tag device is not transmitting after the transmission limit (figure 5, the reading device 400; paragraph 0060 “…bringing about the start of each such sleep pause, the processor component 450 may use each sleep pause to transmit at least one request to one or more of the RR tag devices 200.” The reading device 400 is sending a command in response to determining that the unidirectional tag device is not transmitting after the transmission limit), wherein the electronic circuitry is configured to receive the second data from the at least one bidirectional tag device in response to sending the command (figure 5, the reading device 400; paragraph 0060, “…the processor component 450 

Regarding claim 9, claim 9 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 9.

Regarding claim 10, and as applied to the claim 9 above, claim 10 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 10.

Regarding claim 12, and as applied to the claim 9 above, claim 12 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 12.

Regarding claim 15, and as applied to the claim 9 above, claim 15 is similar in scope to the claim 7 and thus the rejection to claim 7 hereinabove is also applicable to claim 15.

Regarding claim 17, claim 17 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 17.



Regarding claim 21, claim 21 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 21.

Regarding claim 23, and as applied to the claim 21 above, claim 23 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 23.

5.	Claims 3, 11, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Jafer Hussain (U.S. Patent Pub. # US 2015/0024683 A1)  (hereinafter referenced as Jafer) further in view of Haar et al (U.S. Patent Pub. # US 2008/0204194 A1). 
Regarding claim 3, Hussain in view of Jafer discloses the apparatus of claim 1. Hussain does not explicitly disclose wherein the transmission limit is a threshold number of transmissions. 
Haar et al discloses a transmission limit (i.e. a predetermined period of time for TTF tag) is a threshold number of transmissions (see figure 5, BL1-BL3, paragraphs 0017 and 0041, the predetermined period of time for TTF tag limits the number of transmissions with in a given period of time). 


Regarding claim 11, and as applied to the claim 9 above, claim 11 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 11.

Regarding claim 18, and as applied to the claim 17 above, claim 18 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 18.

Regarding claim 22, and as applied to the claim 21 above, claim 22 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 22.

6.	Claims 5, 6, 13,14, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Jafer Hussain (U.S. Patent Pub. # US 2015/0024683 A1)  (hereinafter referenced as Jafer) further  in view of Hillan (U.S. Patent Pub. # US 2014/0120833 A1).
Regarding claim 5, Hussain in view of Jafer discloses the apparatus of claim 4. Hussain in view of Jafer does not explicitly disclose wherein the threshold period of time is less than or equal to a guard time of the NFC device.
Hillan discloses wherein the threshold period of time is less than or equal to a guard time of the NFC device (paragraphs 0023, 0031 and 0045, a wait duration is equal to a guard time of the NFC device).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain in view of Jafer with the teaching of Hillan to make the threshold period of time is less than or equal to a guard time of the NFC device in order to allow for the polling NFC-enabled device to detect the initial transmission from the TTF device as taught by Hillan (paragraph 0023).

Regarding claim 6, Hussain in view of Jafer discloses the apparatus of claim 1. Hussain in view of Jafer does not explicitly disclose wherein the electronic circuitry is configured to perform modulation detection for the unidirectional tag device during a guard time for the at least one bidirectional tag device.
Hiillan discloses wherein the electronic circuitry is configured to perform modulation detection for the unidirectional tag device during a guard time for the bidirectional tag device (paragraph 0047).  

Regarding claim 13, and as applied to the claim 12 above, claim 13 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 13.

Regarding claim 14, and as applied to the claim 9 above, claim 14 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 14.

Regarding claim 20, and as applied to the claim 17 above, claim 20 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 20.

Regarding claim 24, and as applied to the claim 21 above, claim 24 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 24.

7.	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (U.S. Patent Pub. # US 2015/0280789 A1) in view of Jafer Hussain (U.S. Patent Pub. # US 2015/0024683 A1)  (hereinafter referenced as Jafer) further in view of Liu et al (U.S. Patent Pub. # US 2016/0094325 A1).
Regarding claim 8, Hussain in view of Jafer discloses the apparatus of claim 1. Hussain discloses wherein the electronic circuitry is configured to: determine whether the received first data from the unidirectional tag device is target data (paragraph 0085, “… the reading device waits for a predetermined period of time for any response from any TTF tag device (e.g., the TTF tag device 100) that may be within the close proximity to the antenna.”).  Hussain does not explicitly disclose that discard the received first 
	Liu et al discloses that discard a received data from a device in response to determining that the received data from the device is not target data (paragraphs 0826, 0837, 0861 and 0864). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hussain in view of the teachings of Liu et al to discard the received data from the unidirectional tag device in response to determining that the received data from the unidirectional tag device is not target data in order to reduce burden of the receiving device, reduce waste of hardware resources, and improve user experience  as taught by Liu et al (paragraph 0874).

Regarding claim 16, and as applied to the claim 9 above, claim 16 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649